Title: To Thomas Jefferson from Nathaniel Burwell, 2 January 1781
From: Burwell, Nathaniel
To: Jefferson, Thomas



Sir
Burwell’s Ferry Tuesday 2d: JanyTen o’Clock a:m

The Enemy’s Fleet have just now come to off this Place; they consist of 23 Sail, including two Men of war; a number of Flatbottom’d Boats are a-Stern of the Ships full of men. We have near 200 men under the Command of Colo: Innis and myself a number very insufficient for the present Purpose: however nothing shall be wanting as far as we’re able to oppose the Enemy if they attempt to land. A Small Party of Foot and Horse are now engag’d with a Boat detachd from the Fleet.
I am Sir your humble Servt.,

Nath Burwell C.L: J.C.

